DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 8 of applicant’s remarks, applicant argues that Grupta is silent on determine where authorized communication occurs is acknowledged and considered;
In response, the examiner respectfully disagrees. Under broadest reasonable interpretation, the examiner reasonable interprets in a position that a malicious attack on IoT devices via an internet is a form of unauthorized communication as described in Grupta (para. 126, Fig. 1D), as such, the entire claim limitation is met by Grupta.
Regarding claim 2, on pages 8 of applicant’s remarks, applicant argues that Grupta fails to disclose the claim limitation of claim 2 is acknowledged and considered;
In response, the examiner respectfully disagrees. Grupta discloses that a unauthorized communication in the form of malicious attacked is detected (para. 126), and IoT server [el. 170]
to regulate or block the IoT devices under the malicious attack by turning them off line (e.g. cutting off the power, para. 53, para. 56-57), 
Regarding claim 6, on pages 9 of applicant’s remarks, applicant argues that Grupta fails to disclose the claim limitation of instant claim is acknowledged and considered;
	In response, the examiner respectfully disagrees. Grupta discloses the entire claim limitation of claim by teaching the concept of detecting a malicious attack on IoT devices via an internet is a form of unauthorized communication by comparing the detected behavior vector data parameter with the extracted behavior vectors data (para. 126, Fig. 12). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1)being anticipated by Gupta et al. (US 2016/0261465 A1, hereinafter refers as Gupta).

Regarding claim 1, Gupta discloses an unauthorized communication detection apparatus, comprising: a reception module configured to receive operational data from a transmission source;
a transmission module configured to transmit the operational data received by the reception module to a destination (Fig. 12, Fig. 15, el. 1220, obtaining user’s log and behavior data);
a determination module configured to calculate a score of the operational data by a determination expression for calculating the score for determining whether the operational data is involved in unauthorized communication based on a learning model relating to a feature amount of a learning data group, and determine based on the calculated score whether the operational data is involved in unauthorized communication (Fig. 14, Fig. 15, para. 125, para. 126, abstract, to compare the observation behavior with the anomalies threshold value to determine if there is malicious attack, Fig. 14, el. 1440, analysis module to calculate the observation behavior values); and
a transmission control module configured to control the transmission of the operational data performed by the transmission module based on a determination result obtained by the determination module (Fig. 15, el. 1550, para. 126).



Regarding claim 3, Gupta discloses wherein the determination module is configured to determine the operational data as data involved in unauthorized communication when the score is lower than a first threshold value serving as a reference of the involvement in unauthorized communication, and wherein the transmission control module is configured to block the operational data that has been determined as being involved in unauthorized communication (abstract, para. 125-126).

Regarding claim 4, Gupta discloses a notification module configured to notify the determination result when the determination result indicates that the operational data is involved in unauthorized communication (para 112, para. 126).

Regarding claim 5, Gupta discloses wherein the determination module is configured to output to the transmission control module the feature amount of the operational data that has been determined as the data involved in unauthorized communication, and wherein the transmission control module is configured to block the operational data that has been determined as being involved in unauthorized communication based on the feature amount of the operational data that has been determined as the data involved in unauthorized communication (Fig. 14-15, para. 125-126).



Regarding claim 7, Gupta discloses wherein the determination module is configured to determine the operational data as being possibly involved in unauthorized communication when the score is equal to or higher than a first threshold value serving as a reference of the involvement in unauthorized communication and lower than a second threshold value being higher than the first threshold value and serving as a reference of possibility of the involvement in unauthorized communication (Fig. 15, para. 126-127).

Regarding claim 8, Gupta discloses wherein the transmission control module is configured to output, when the determination result does not indicate involvement in unauthorized communication, the operational data that has been determined as not being involved in unauthorized communication to the transmission module (Fig. 15, para. 125-127).

Regarding claim 9, Gupta discloses wherein the determination module is configured to determine that the operational data is uninvolved in unauthorized communication when the score is 

Regarding claim 10, Gupta discloses wherein the determination module is configured to calculate the score of the operational data by the determination expression every time the operational data is received (Fig. 15, para. 125-126). 

Regarding claim 11, Gupta discloses a first generation module configured to generate a first in-communication information piece relating to a cumulative feature amount during communication of the operational data, wherein the first generation module is configured to update, regarding an operational data group obtained after first-arrival operational data is received until latest operational data is received, the first in-communication information piece every time the operational data is received, and wherein the determination module is configured to calculate the score of the latest operational data by the determination expression based on a latest first in-communication information piece updated by the first generation module (Fig. 14-15, para. 125-126).

Regarding claim 12, Gupta discloses a second generation module configured to generate the learning model, wherein the determination module is configured to calculate the score of the operational data by the determination expression based on the learning model generated by the second generation module, and determine based on the calculated score whether the operational data is involved in unauthorized communication (Fig. 15, para. 125-126).

Regarding claim 13, Gupta discloses a first generation module configured to generate a second in-communication information piece relating to a cumulative feature amount during communication of 
 wherein the second generation module is configured to determine the learning model, when communication of the learning data group has been finished, based on a latest second in-communication information piece updated by the first generation module (Fig. 15, para. 125-127, machine learning is too continuously updated).

	Regarding claim 14, the instant claim is analyzed with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425